     Case 2:19-cv-00627-MCE-KJN Document 12 Filed 06/06/19 Page 1 of 12

 1    Alden J. Parker, State Bar No. 196808
      Email: aparker@fisherphillips.com
 2    Drew M. Tate, State Bar No. 312219
 3    Email: dtate@fisherphillips.com
      FISHER & PHILLIPS, LLP
 4    621 Capitol Mall, Suite 1400
      Sacramento, CA 95814
 5    Telephone (916) 210-0400
      Facsimile (916) 210-0401
 6
      Attorneys for Defendants
 7    WARRIOR TRADING, INC.;
      and ROSS CAMERON
 8

 9                            IN THE UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11
      JEFFREY P. FORTIS, an individual,        Case No.: 2:19-cv-00627-MCE-KHN
12
                     Plaintiff,                DEFENDANTS WARRIOR TRADING,
13                                             INC. AND ROSS CAMERON’S REPLY
             v.                                TO PLAINTIFF’S OPPOSITION TO
14                                             MOTION FOR JUDGMENT ON THE
      WARRIOR TRADING, INC., a Delaware        PLEADINGS
15
      corporation; ROSS CAMERON, an
16    individual; and DOES 1 through 50,       Date:           June 13, 2019
      inclusive,                               Time:           2:00 p.m.
17                                             Location:       Courtroom 7
                     Defendants.
18                                             Removed:        April 12, 2019
19                                             Trial Date:     None set

20

21

22

23

24

25

26

27

28


           DEFENDANTS’ REPLY TO OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
      FPDOCS 35541074.2
     Case 2:19-cv-00627-MCE-KJN Document 12 Filed 06/06/19 Page 2 of 12

 1    I.      INTRODUCTION
 2            In Opposition, Plaintiff Jeffry P. Fortis (“Plaintiff”) simply fails to dispute the fact that
 3    the “first-to-file” rule bars or stays this action in favor of the Delaware litigation. Plaintiff does
 4    not even address the “first-to-file” rule directly and he thus implicitly admits that its application
 5    is appropriate. The arguments that Plaintiff does raise in his Opposition simply lack any merit.
 6            Plaintiff first contends that Defendants Warrior Trading, Inc. and Ross Cameron’s
 7    (collectively “Defendants”) Motion is improper because it presents matters outside the pleadings
 8    and should be converted into a dispositive motion under Rule 56. However, a court may take
 9    judicial notice of matters of public record without converting a motion into a dispositive motion
10    as long as the facts are not subject to reasonable dispute. Here, Defendants request that the Court
11    take judicial notice of the matters filed in the Delaware Action in order to apprise the Court of
12    those proceedings. Defendants do not seek to introduce the truth of the matters asserted therein,
13    but seek simply to show the fact that such litigation exists. Since the pleadings and papers on file
14    in Delaware are properly subject to judicial notice, those matters can be considered by the Court
15    without converting Defendants’ Motion into a dispositive motion under Rule 56.
16            Plaintiff next asserts that Defendants’ Motion should be denied because the forum
17    selection clause in the Shareholder Agreement does not apply because this action does not arise
18    under that Agreement, nor does this action require the interpretation of that Agreement.
19    Defendants, here, do not seek to enforce the forum selection clause in the parties’ Shareholder
20    Agreement. They instead request that the Court decline jurisdiction because the Delaware
21    litigation is already litigating the facts and issues presented in this case. Indeed, the “first-to-file”
22    rule does not require that Plaintiff’s tort claims fall within the purview of any forum selection
23    clause. All that is required is that the parties and issues in two lawsuits be substantially similar.
24    Although the claims the parties make against each other here and in Delaware are distinct, the
25    underlying facts and issues form the basis of the parties’ claims and defenses in both lawsuits.
26    As such, Plaintiff cannot escape the application of the “first-to-file” rule in this case.
27            Lastly, Plaintiff claims that this action should not be dismissed because venue is proper
28    in California and Yolo County. Plaintiff’s argument is wholly lacking. Defendants are not

                                               1
           DEFENDANTS’ REPLY TO OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
      FPDOCS 35541074.2
     Case 2:19-cv-00627-MCE-KJN Document 12 Filed 06/06/19 Page 3 of 12

 1    contending that venue is improper and/or seek to enforce a forum selection clause. Rather they
 2    request that the Court abstain from exercising jurisdiction in order to promote efficiency and to
 3    prevent the real possibility of inconsistent rulings and/or judgments. Tellingly, Plaintiff cites to
 4    no legal authority which would support the claim that proper venue could prevent the Court from
 5    abstaining from exercising its jurisdictional power. It otherwise defies logic to make such a claim
 6    since it would undermine the policy of promoting efficiency and comity when a “first-filed”
 7    action contains the same parties and issues as a second-filed action.
 8             Defendants thus submit that the Court should grant their Motion for Judgment on the
 9    Pleadings without leave to amend. Alternatively, Defendants submit that this action should be
10    stayed pending the disposition of the Delaware Action.
11    II.      LEGAL ARGUMENTS
12
               A.       Defendants’ Motion is Proper under Rule 12(c) and Should Not Converted
13                      to a Motion for Summary Judgment under Rule 56

14             In Opposition, Plaintiff first contends that Defendants’ “Motion is improper, as it is
15    brought under Fed. R. Civ. P. 12(c), but presents matters outside the pleadings.” Plaintiff’s
16    Opposition to Defendants’ Motion for Judgment on the Pleadings (“Opposition”), p. 2. Plaintiff
17    thus argues that Defendants’ Motion should be treated as a Motion for Summary Judgment.
18    Plaintiff’s contention is wholly without merit.1
19             As set forth in more detail in Defendants’ moving papers, judgment on the pleadings is
20    appropriate when, even if all material facts under attack are true, the moving party is entitled to
21    judgment as a matter of law. Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009). Although,
22    as with Motions under Rule 12(b)(6), if matters outside the pleadings are presented to and not
23    excluded by the Court, a motion for judgment on the pleadings can be converted into a Rule 56
24    dispositive motion. Fed. R. Civ. P. 12(d); Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc.,
25    896 F.2d 1542, 1550 (9th Cir. 1989). However, “the fact that . . . extrinsic material [may] be
26

27
      1
        Plaintiff offers only conclusory and boilerplate objections, without any argument or legal citations, to Defendants’
28    Request for Judicial Notice, nor does he dispute the documents authenticity. Most notably, Plaintiff does not dispute
      the authenticity of the Shareholder Agreement which bears his signature and is relied upon in his Complaint.

                                                2
            DEFENDANTS’ REPLY TO OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
      FPDOCS 35541074.2
     Case 2:19-cv-00627-MCE-KJN Document 12 Filed 06/06/19 Page 4 of 12

 1    submitted to the Court does not automatically convert a motion for judgment on the pleadings
 2    into one for summary judgment. It must appear that the court relied on the extrinsic evidence in
 3    reaching its conclusions before that conversion occurs.” Qwest Communications Corp. v. City of
 4    Berkeley, 208 F.R.D. 288, 291 (N.D. Cal. 2002) (citing Homart Dev. Co. v. Sigman, 868 F.2d
 5    1556, 1561–62 (11th Cir. 1989)); In re Mortg. Electronic Registration Systems, Inc., 754 F.3d
 6    772, 781 (9th Cir. 2014).
 7            Importantly, such as the case here, “[o]ne exception to this general rule is that a ‘court
 8    may take judicial notice of matters of public record without converting a motion [] into a motion
 9    for summary judgment, as long as the facts noticed are not subject to reasonable
10    dispute.’” Skilstaf, Inc. v. CVS Caremark Corp., 669 F.3d 1005, 1016 fn. 6 (9th Cir. 2012)
11    (quoting Intri–Plex Techs., Inc. v. Crest Grp., Inc., 499 F.3d 1048, 1052 (9th Cir. 2007)); Lee v.
12    City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001); U.S. v. Ritchie, 342 F.3d 903, 908 (9th
13    Cir. 2003). A fact is not subject to reasonable dispute when it is generally known or can be
14    accurately and readily determined from sources whose accuracy cannot reasonably be
15    questioned. Fed R. Evid. 201. Judicial notice otherwise must be taken if the court is supplied with
16    all of the necessary information. Fed. R. Evid. 201(d); see Mullis v. United States Bank. Ct., 828
17    F. 2d 1385, 1388 fn. 9 (9th Cir. 1987); Lyon v. Gila River Indian Comm., 626 F. 3d 1059, 1075
18    (9th Cir. 2010) (finding that it was an abuse of discretion to deny judicial notice when all of the
19    necessary information for such notice supplied).
20            Here, Defendants assert that this Court should apply the well-established “first-to-file”
21    rule and dismiss this action in favor of the Delaware Action, since it already involves the same
22    parties, questions, issues, and defenses. Accordingly, to apprise this Court of that concurrent
23    litigation, Defendants request the Court to take judicial notice of matters of public record—i.e.,
24    the pleadings and papers contained on file in the Delaware proceedings. See Defendants’ Request
25    for Judicial Notice (“RJN”), ¶¶ 1-6, Exs. A-F.2 In doing so, Defendants are not seeking to
26

27    2
       Exhibits A-E attached to Defendants’ Request for Judicial Notice were attached as exhibits to Warrior Trading’s
      Complaint to Compel Arbitration, which was filed in the Delaware action. See RJN, ¶ 6, Ex. F; Dkt. No. 5-10, pp.
28    10-29 (Shareholder Agreement), pp. 31-38 (Warrior Trading’s Correspondence), pp. 40-59 (Demand for
      Arbitration), pp. 61-100 (AAA Arbitration Demand), and pp. 102-103 (AAA’s Acknowledgment letter).

                                               3
           DEFENDANTS’ REPLY TO OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
      FPDOCS 35541074.2
     Case 2:19-cv-00627-MCE-KJN Document 12 Filed 06/06/19 Page 5 of 12

 1    introduce the truth of the matters asserted therein, but rather they seek to establish the fact of
 2    such litigation for the purposes of meeting the requirements of the “first-to-file” rule. Defendants
 3    would be unable to do so if their Motion merely presented those matters contained on the face of
 4    Plaintiff’s Complaint as the Court would simply be unaware of the Delaware Action. Because
 5    the pleadings and papers on file in Delaware can be accurately and readily determined,
 6    Defendants present matters that are properly subject to judicial notice and may be considered by
 7    the Court without converting the Motion into a dispositive motion under Rule 56.
 8            Furthermore, Plaintiff’s Complaint makes explicit references to the Shareholder
 9    Agreement, which he executed during his employment with Warrior Trading. See Opposition,
10    pp. 3-4; RJN, ¶ 2, Ex. A. Documents not physically attached to a complaint may also be
11    considered by the Court without converting a motion to a dispositive motion, if the pleading
12    makes reference to the document, the document is central to the plaintiff’s claims, and no party
13    questions its authenticity. United States v. Corinthian Colleges, 655 F.3d 984, 999 (9th Cir.
14    2011); Knievel v. ESPN, 393 F.3d 1068, 1076–1077 (9th Cir. 2005). Here, Plaintiff
15    disingenuously claims that the Shareholder Agreement has no bearing on his allegations, as his
16    claims are undeniably predicated on his status as a Shareholder and the provisions contained in
17    the Shareholder Agreement he referenced in his own Complaint. Plaintiff specifically claims that
18    Warrior Trading and Cameron allegedly manufactured false bases and reasons to establish
19    “cause” for his termination within the meaning of the Shareholder Agreement. See Declaration
20    of Alden J. Parker (“Parker Decl.”), Ex. A, ¶¶ 12-17. Defendants purportedly did so to deprive
21    Plaintiff of his shares and interest in the Company in order to ultimately force him to relinquish
22    his shares at a substantially reduced price as outlined by the procedures contained in the
23    Shareholder Agreement. Id. at ¶¶ 14, 16. The Shareholder Agreement, which is referred to in
24    Plaintiff’s Complaint and whose authenticity cannot seriously be doubted, is thus central to
25    Plaintiff’s claims and it may also be considered by the Court without converting Defendants’
26    Motion to a summary judgment motion.
27    ///
28    ///

                                                4
            DEFENDANTS’ REPLY TO OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
      FPDOCS 35541074.2
     Case 2:19-cv-00627-MCE-KJN Document 12 Filed 06/06/19 Page 6 of 12

 1           Defendants therefore respectfully submit that, although they present matters outside of
 2    the four corners of Plaintiff’s Complaint, the Court can properly consider those matters without
 3    converting Defendants’ Motion into a summary judgment motion under Rule 56.
 4
             B.      The Forum Selection Clause in the Shareholder Agreement does not Defeat
 5                   the Application of the “First-to-File” Rule

 6           Plaintiff next relies on Berrett v. Life Insurance Co. of the Southwest, 623 F. Supp. 946
 7    (D. Utah 1985) and Crowley v. CyberSource Corp., 166 F. Supp. 2d 1263 (N.D. Cal. 2001) for
 8    the assertion that the forum selection clause in the Shareholder Agreement does not apply to
 9    Plaintiff’s tort claims because this action does not arise under that Agreement, nor does this action
10    require that Agreement’s interpretation. Opposition, pp. 2-4. Plaintiff’s reliance is misplaced.
11           In Berrett, the parties entered into an agency agreement containing a forum selection
12    clause allowing the plaintiffs to write insurance policies for defendant. Berrett, 623 F. Supp. at
13    947. Sometime thereafter, the plaintiffs discovered that employees for defendant allegedly
14    contacted policyholders in Utah and told them that plaintiffs were no longer authorized to sell its
15    insurance. Id. The plaintiffs thus sued the defendant claiming breach of the agency agreement
16    and the failure to pay commissions/renewal commissions, as well as claims for the tortious
17    interference with contractual relations, wrongful inducement to breach the agency agreement,
18    and defamation based upon those allegedly improper telephone calls. Id. at 947–48. The
19    defendant moved to dismiss, in part, arguing that the proper venue was in Texas according to the
20    forum selection clause in the agency agreement. Id. at 948.
21           The Berrett court had to, in pertinent part, determine whether the forum selection clause
22    was applicable and enforceable as to both the contract claims and tort claims. Berrett, 623 F.
23    Supp. at 949. In its analysis, the court first noted that the alleged tortious acts of making improper
24    telephone calls were unrelated to the parties’ agency agreement. Id. The Court then reasoned that
25    it was unlikely that the parties contemplated such tort claims when they entered into the agency
26    agreement and that the tort claims did not arise “hereunder” so as to come within the scope of
27    the forum selection clause. Id. As such, the plaintiffs’ tort claims were not governed by the forum
28    selection clause and the motion to dismiss for improper venue was denied.

                                               5
           DEFENDANTS’ REPLY TO OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
      FPDOCS 35541074.2
     Case 2:19-cv-00627-MCE-KJN Document 12 Filed 06/06/19 Page 7 of 12

 1           Moreover, in Crowley, the plaintiff filed a putative class action against Amazon arising
 2    out of is use of CyberSource Corporation (“CyberSource”) to verify the identity of persons
 3    making online credit card purchases. 166 F. Supp. 2d at 1265–66. The plaintiff complained that,
 4    when Amazon transmitted information to CyberSource, CyberSource stored customer personal
 5    information without customer knowledge or consent with the purpose of creating personal
 6    profiles. Id. Amazon moved to dismiss for, among other things, improper venue under Rule
 7    12(b)(3) as a forum selection clause in a contract agreed to by each class member applied to the
 8    dispute. Id. at 1266–67. That clause was contained in a “Participation Agreement” to which one
 9    had to assent to before using Amazon’s “person-to-person” transaction services, Amazon
10    Auctions, and zShops. Id. at 1267. Amazon only used CyberSource for transactions on the latter
11    two. Id. The only class members who could thus complain of CyberSource’s alleged misconduct
12    were those who used Amazon Auctions and zShops, and each of those persons assented to the
13    “Participation Agreement,” thus accepting the forum selection clause. Id.
14           The Crowley court thus had to determine whether the forum selection clause in the
15    “Participation Agreement” applied to the plaintiff’s claims. Crowley, 166 F. Supp. 2d at 1267–
16    68. The Court held that it did not. Id. The court reasoned that the forum selection clause applied
17    to “any action at law or in equity arising out of or relating to these terms and conditions,” in other
18    words, the terms and conditions of the Participation Agreement. Id. at 1267. That agreement also
19    included a provision encompassing “all policies and guidelines incorporated by reference.” Id.
20    Although Amazon’s Privacy Policy, upon which the plaintiff’s claims were based, was
21    referenced in Participation Agreement, it was not incorporated by reference. Id. at 1267–68. As
22    a result, the court found that the forum selection clause did not apply, and it thus denied Amazon’s
23    motion to dismiss for improper venue.
24           Berrett and Crowley provide zero support for Plaintiff’s position. First, unlike the
25    defendants in those cases, Defendants here do not contend that venue in California is improper,
26    nor do they seek to enforce the forum selection clause in the Shareholder Agreement under the
27    relevant venue statutes. In their Motion, Defendants instead contend that this Court should
28    decline jurisdiction because this action and the Delaware Action involve the substantially same

                                               6
           DEFENDANTS’ REPLY TO OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
      FPDOCS 35541074.2
     Case 2:19-cv-00627-MCE-KJN Document 12 Filed 06/06/19 Page 8 of 12

 1    parties and issues. As set forth in more detail in their moving papers, the “first-to-file” rule is a
 2    rule of federal comity which directs the court who first acquired jurisdiction over the substantially
 3    same parties and issues to try the lawsuit in order to promote efficiency, consistency, and
 4    economy. See Alltrade, Inc. v. Uniweld v. Prod., Inc. 946 F.2d 622, 625 (9th Cir. 1991); Kohn
 5    Law Group, Inc. v. Auto Parts Mfg. Mississippi, Inc., 787 F.3d 1237, 1239 (9th Cir. 2015).
 6    Accordingly, Defendants do not challenge that propriety of venue (i.e., the geographical
 7    specification where the Court may properly exercise its jurisdiction), but request that the Court
 8    decline to adjudicate the matters in controversy here and bind the parties to its judgment as a
 9    matter of judicial economy and comity.
10             Second, the applicability of the “first-to-file” rule does not require any determination as
11    to whether Plaintiff’s specific tort claims are covered by any applicable forum selection clause.
12    Although the question of whether disputes are covered by a forum selection clause is a matter of
13    contract interpretation, see Manetti-Farrow, Inc. v. Gucci America, Inc., 858 F.2d 509, 514 (9th
14    Cir. 1988), the “first-to-file” rule simply permits a court to decline jurisdiction when two lawsuits
15    involve the substantially same parties and issues. See Kohn Law Group, Inc., 787 F.3d at 1240–
16    41; Int’l Fid. Ins. Co. v. Sweet Little Mex Corp., 665 F.3d 671, 677–78 (5th Cir. 2011). Here, a
17    determination as to whether Plaintiff’s claims fall under the purview of the forum selection clause
18    in the Shareholder Agreement is of no significance. Defendants only need to show that this action
19    and the Delaware Action contain the substantially same parties and issues.3 Importantly, Plaintiff
20    fails to contend in his Opposition that the “first-to-file” rule is inapplicable, and he tacitly admits
21    that this action should be dismissed or stayed in favor of the Delaware Action.
22             Third, and contrary to Plaintiff’s general and conclusory contentions, Plaintiff’s
23    employment claims are “related to” the Shareholder Agreement and intertwined with Warrior
24    Trading’s claims in the Delaware Action. Plaintiff himself repeatedly references the Shareholder
25
      3
26      Assuming arguendo that Plaintiff’s argument applies to this case, the forum selection clause in the Shareholder
      Agreement encompasses the dispute here. Specifically, the Agreement requires that “any controversy or claim
27    arising out of or relating to this Agreement” shall be arbitrated in Delaware. See RJN, ¶ 1, Ex. A. Plaintiff’s claims
      clearly arise from and/or relate to the Shareholder Agreement as he claims that he was wrongfully terminated “for
28    cause” and that Defendants improperly sought to buy-back his shares, which are specific provisions contained in the
      Shareholder Agreement.

                                                7
            DEFENDANTS’ REPLY TO OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
      FPDOCS 35541074.2
     Case 2:19-cv-00627-MCE-KJN Document 12 Filed 06/06/19 Page 9 of 12

 1    Agreement in his Complaint as a basis for his claims. Furthermore, as set forth in more detail in
 2    Defendants’ moving papers, the determination as to whether Defendants had legitimate, non-
 3    retaliatory reasons for Plaintiff’s termination and/or whether those reasons were pretextual
 4    cannot, and will not, be resolved without explicitly resolving whether Plaintiff was terminated
 5    “for cause” within the meaning of the Shareholder Agreement and any applicable employment
 6    agreements. Both of those claims are predicated on the same facts and circumstances. Likewise,
 7    Plaintiff’s defamation claim is predicated on the allegation that Defendants’ “cause”
 8    determination was manufactured in order to force Plaintiff to relinquish his shares and based
 9    upon false publications. Litigating substantial identical issues between identical parties in two
10    different forums is not only entirely inefficient, but it also runs the real risk of disparate rulings
11    and judgments. Plaintiff has directly and specifically put the Shareholder Agreement at issue in
12    his Complaint and he now seeks to avoid the application of the “first-to-file” rule through general
13    and conclusory contentions. In sum, although the claims and defenses the parties make against
14    each other are distinct as a matter of form, the underlying facts, issues, and substance are
15    substantially the same here and in Delaware.
16            In short, Berrett and Crowley provide zero support for the denial of Defendants’ Motion
17    for Judgment on the Pleadings. Defendants do not seek to enforce the Shareholder Agreement’s
18    forum selection clause, but instead request that the Court decline jurisdiction under the “first-to-
19    file” rule that does not require an interpretation of any forum selection clause. The rule simply
20    requires that this action and the Delaware Action comprised of the substantially same parties and
21    issues. This action and the Delaware Action meet those requirements. Defendants therefore
22    submit that their Motion should be granted.
23            C.     Venue in this Case does not Defeat the Application of the “First-to-File” Rule
24            Plaintiff similarly contends that this Motion should be denied because venue is proper
25    under 28 U.S.C. section 1391(b)(2). See Opposition, pp. 4-5. Plaintiff specifically argues that
26    because he has made a prima facie showing of venue, venue should remain in this Court. Again,
27    Plaintiff’s argument completely misses the mark.
28    ///

                                                8
            DEFENDANTS’ REPLY TO OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
      FPDOCS 35541074.2
     Case 2:19-cv-00627-MCE-KJN Document 12 Filed 06/06/19 Page 10 of 12

 1            Plaintiff’s Opposition first fails to recognize that jurisdiction and venue are completely
 2    different concepts. Jurisdiction is the power of the Court to adjudicate the matter in controversy
 3    and to bind persons/entities to its judgment. See Securities Investor Protection Corp. v. Vigman,
 4    764 F.2d 1309, 1313 (9th Cir. 1985); Leroy v. Great Western United Corp., 443 U.S. 173, 180
 5    (1979). Venue, on the other hand, is simply the selection of the geographical location where that
 6    jurisdictional power may be properly exercised and is otherwise intended for the convenience of
 7    the parties. See 28 USC § 1390(a); Securities Investor Protection Corp., 764 F.2d at 1313. In
 8    other words, whereas jurisdiction involves the power of the court to render an effective judgment,
 9    “[v]enue rules generally reflect equity or expediency in resolving disparate interests of parties to
10    a lawsuit in the place of trial.” Burlington Northern R.R. Co. v. Ford, 504 U.S. 648, 651 (1992).
11    As such, it is wholly unclear as to how venue could deprive the Court’s ability of abstaining from
12    jurisdiction in any given case.
13            Further, Defendants do not contend that venue is improper in California, nor do they seek
14    to enforce the forum selection clause in the Shareholder Agreement. In this case, Defendants
15    contend that the Court should abstain from jurisdiction in order to prevent the possibility of
16    inconsistent rulings, conflicting judgments, and/or avoid wasting the Court’s and the parties’
17    resources. Tellingly, Plaintiff cites to no legal authority which would support the claim that venue
18    could prevent the Court from abstaining from exercising its jurisdictional power. It also simply
19    defies logic to claim that, since venue is proper in California, the Court cannot, or should not,
20    decline to exercise its jurisdictional power when the first-filed action in Delaware involves the
21    substantially same parties and issues. Such a result would undermine the purpose of the “first-to-
22    file” rule, which is to promote efficiency and comity in the federal trial courts by avoiding
23    duplicative litigation.
24            Therefore, even if venue is proper in California and in Yolo County, the propriety of
25    venue cannot, and does not, prevent this Court from exercising its discretion in declining to
26    exercise jurisdiction to further federal comity. Venue can be appropriate in more than one place.
27    See RJN, ¶ 6, Ex. F, Verified Complaint to Compel Arbitration, ¶ 6. Therefore, Defendants
28    ///

                                                9
            DEFENDANTS’ REPLY TO OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
      FPDOCS 35541074.2
     Case 2:19-cv-00627-MCE-KJN Document 12 Filed 06/06/19 Page 11 of 12

 1    submit that this case meets the requirements of the “first-to-file” rule and should be either
 2    dismissed or stayed in favor of the Delaware Action.
 3             D.     Plaintiff should not be Permitted Leave to File an Amended Complaint
 4             If Defendants’ Motion is granted, Plaintiff requests leave to amend in order to allege
 5    further facts distinguishing his employment claims from those claims Warrior Trading raises in
 6    the Delaware. Opposition, pp. 5-6. Plaintiff will be unable to make such a showing.
 7             Federal courts may grant a party leave to file an amended pleading “when justice so
 8    requires.” Fed. R. Civ. P. 15(a)(3). A court may nevertheless dismiss a complaint without leave
 9    if the pleading could not be saved by any amendment. Air Aromatics, LLC v. Opinion Victoria’s
10    Secret Store Brand Management, Inc., 744 F.3d 595, 600 (9th Cir. 2001). Leave should be denied
11    when “the court determines that the allegations of other facts consistent with the challenged
12    pleading could not possibly cure the deficiency.” Schreiber Distributing Co. v. Serv-Well
13    Furniture Co., Inc., 806 F.2d 1393, 1401 (9th Cir. 1986).
14             Here, any amendment will be futile as any supplemental facts regarding Plaintiff’s tort
15    claims will more than likely involve the same facts in dispute in the Delaware Action. In other
16    words, additional allegations which would supposedly support Plaintiff’s tort claims could not,
17    and would not, circumvent the application of the “first-to-file” rule. Therefore, Defendants
18    respectfully request that Plaintiff be denied leave to amend.
19    III.     CONCLUSION
20             Based on the foregoing reasons, Defendants respectfully request that the Court grant their
21    Motion for Judgment on the Pleadings since the Delaware litigation will resolve the parties’
22    dispute. Alternatively, if Defendants’ Motion, Defendants respectfully request that the Court stay
23    this action pending the disposition of the Delaware litigation.
24    DATE: June 6, 2019                        FISHER & PHILLIPS LLP
25                                              By: /s/ Alden J. Parker _____________________
                                                    Alden J. Parker, State Bar No. 196808
26                                                  Drew M. Tate, State Bar No. 312219
27                                              Attorneys for Defendants
28                                              WARRIOR TRADING, INC.; and ROSS
                                                CAMERON

                                                10
             DEFENDANTS’ REPLY TO OPPOSITION TO MOTION FOR JUDGMENT ON THE PLEADINGS
      FPDOCS 35541074.2
     Case 2:19-cv-00627-MCE-KJN Document 12 Filed 06/06/19 Page 12 of 12

 1                                    CERTIFICATE OF SERVICE
 2           I, the undersigned, am employed in the County of Sacramento, State of California. I am
 3    over the age of 18 and not a party to the within action; am employed with the law offices of
      Fisher & Phillips LLP and my business address is 621 Capitol Mall, Suite 1400, Sacramento, CA
 4    95814.

 5            On June 6, 2019, I served the foregoing document entitled DEFENDANTS WARRIOR
      TRADING, INC. AND ROSS CAMERON’S REPLY TO PLAINTIFF’S OPPOSITION
 6
      TO MOTION FOR JUDGMENT ON THE PLEADINGS, on all the appearing and/or
 7    interested parties in this action as follows:

 8      Avi M. Attal                                     T:   (949) 812-4781
        Samuel Yu                                        F:   (949) 245-7597
 9      Mimi Ahn                                         E:   aattal@kahanafeld.com
        KAHANA & FELD, LLP                               E:   syu@kahanafeld.com
10
        2603 Main Street, Suite 350                      E:   mahn@kahanafeld.com
11      Irvine, CA 92614
                                                         Attorneys for Plaintiff
12                                                       JEFFREY P. FORTIS
13
              [by ELECTRONIC SUBMISSION] - I served the above listed document(s) described
14
              via the United States District Court’s Electronic Filing Program on the designated
15            recipients via electronic transmission through the CM/ECF system on the Court’s
              website. The Court’s CM/ECF system will generate a Notice of Electronic Filing (NEF)
16            to the filing party, the assigned judge, and any registered users in the case. The NEF will
              constitute service of the document(s). Registration as a CM/ECF user constitutes consent
17            to electronic service through the court’s transmission facilities.
18
              FEDERAL - I declare that I am employed in the office of a member of the bar of this
19            Court at whose direction the service was made.

20            Executed June 6, 2019, at Sacramento, California.
21      Angela L. Eure                            By:     /s/ Angela L. Eure
        Print Name                                        Signature
22

23

24

25

26

27

28


                                             PROOF OF SERVICE
      FPDOCS 35541074.2
